UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-7681



WILLARD TALLEY,

                  Plaintiff - Appellant,

             v.


SHERRY WILSON, R.N.; JAMES C. WILLETT, Superintendent;
SERGEANT SCKINTO; MAJOR M.A. BENNETT, Deputy Superintendent;
DR. SHEETS,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-cv-01410-LMB)


Submitted:    March 26, 2008                 Decided:   April 21, 2008


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willard Talley, Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD,
PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Willard Talley appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      Talley v. Wilson,

No. 1:06-cv-01410-LMB (E.D. Va., filed Oct. 17, 2007 & entered

Oct. 19, 2007).   We deny Talley’s motion to appoint counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED




                              - 2 -